Case: 21-60640     Document: 00516264225         Page: 1     Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 1, 2022
                                  No. 21-60640
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   Chakakhan R. Davis,

                                                           Plaintiff—Appellant,

                                       versus

   Dollar General Corporation, L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:20-CV-274


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Chakakhan Davis alleges that she was injured by the doors at two
   different Dollar General stores in Mississippi. The district court granted
   summary judgment to Dollar General, which Davis appealed. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60640           Document: 00516264225             Page: 2      Date Filed: 04/01/2022




                                           No. 21-60640


                                                 I.
           Davis alleges that she was injured in February 2019 when a manual
   push door at a Dollar General store jammed on her arm. Davis filed a
   customer injury claim with Dollar General. This claim was denied as false
   after a Dollar General Claims Representative reviewed surveillance footage
   demonstrating that Davis walked through the door without issue. Davis also
   alleges that she was injured by an electric-powered door at a different Dollar
   General store in 2020. She again filed a customer injury claim; this claim was
   also denied as false after a different Dollar General Claims Representative
   reviewed surveillance footage demonstrating that Davis walked through the
   door without issue. Dollar General also sent a letter to Davis, informing her
   that she was banned from all its stores and no longer an invitee to any of its
   stores. 1
           Proceeding pro se, Davis sued Dollar General and the two Claims
   Representatives, seeking five trillion dollars in damages. 2 Davis asserted
   claims for negligence, discrimination in violation of 42 U.S.C. § 1981 and
   Title II of the Civil Rights Act of 1964, and defamation. The district court
   granted summary judgment to Dollar General as to each of Davis’s claims.
                                                 II.
           We review de novo a district court’s grant of summary judgment. 3
   Summary judgment is proper “if the movant shows that there is no genuine


           1
           During the period from 2012 to 2016, Davis previously filed five other claims with
   Dollar General, all of which were denied.
           2
            In her complaint and notice of appeal, Davis named “Dollar General Corporation,
   LLC” as the defendant. There appears to be no Dollar General Corporation, LLC, but this
   misnomer was resolved when the Dollar General Corporation—less the “LLC”—was
   served and participated in the proceedings below, thus there is no issue on appeal.
           3
               Martin Res. Mgmt. Corp. v. AXIS Ins. Co., 803 F.3d 766, 768 (5th Cir. 2015).




                                                  2
Case: 21-60640            Document: 00516264225               Page: 3       Date Filed: 04/01/2022




                                              No. 21-60640


   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” 4 A summary judgment ruling “will be affirmed by this court
   when the nonmoving party fails to meet its burden to come forward with facts
   and law demonstrating a basis for recovery that would support a jury
   verdict.” 5 Additionally, we review the denial of a motion for reconsideration
   for abuse of discretion. 6
                                                   III.
            As a preliminary matter, we must address what is before us on appeal.
   In her brief, Davis’s Statement of the Issues presents a multitude of issues
   from various points of the proceedings, but this list is not supported by her
   notice of appeal. “The notice of appeal must . . . designate the judgment,
   order, or part thereof being appealed[.]” 7 Davis’s notice of appeal states that
   her appeal concerns only three orders: the grant of summary judgment to
   Dollar General, the denial of default judgment against Dollar General, and
   the denial of prospective relief. While we are not exacting in our reading of
   the orders specified in a notice of appeal, 8 we are mindful that “[t]he purpose
   of the notice of appeal is to provide sufficient notice to the appellees and the
   courts of the issues on appeal.” 9 With no apparent intent to appeal other




            4
                Fed. R. Civ. P. 56(a).
            5
                Little v. Liquid Air Corp., 37 F.3d 1069, 1071 (5th Cir. 1994).
            6
                In re Taxotere (Docetaxel) Prod. Liab. Litig., 966 F.3d 351, 361 (5th Cir. 2020).
            7
                Fed. R. App. P. 3(c)(1)(b).
            8
                Warfield v. Fid. & Deposit Co., 904 F.2d 322, 325 (5th Cir. 1990).
            9
                R.P. ex rel. R.P. v. Alamo Heights Indep. Sch. Dist., 703 F.3d 801, 808 (5th Cir.
   2012).




                                                     3
Case: 21-60640            Document: 00516264225             Page: 4      Date Filed: 04/01/2022




                                            No. 21-60640


   orders discernable in Davis’s notice to appeal, we review the issues properly
   before us—the three orders presented in the notice of appeal. 10
           We affirm the grant of summary judgment to Dollar General. Dollar
   General presented video surveillance footage as well as affidavits to rebut
   each of Davis’s claims. Davis failed to present evidence to create a genuine
   issue of material fact as to any of her claims and her bare assertions are
   insufficient to survive the summary judgment standard. 11
           We affirm the denial of Davis’s motion for default judgment against
   Dollar General. Davis argued that she was entitled to default judgment as
   Dollar General had not responded to her complaint, but Dollar General had
   responded.
           Finally, we affirm the denial of Davis’s motion for prospective relief.
   Although Davis labeled her motion as a motion for prospective relief, the
   district court properly recognized that this was actually a motion for
   reconsideration under Federal Rule of Civil Procedure 59(e) and analyzed it
   as such. 12 As Davis failed to identify an intervening change in the controlling
   law, newly discovered evidence that was previously unavailable, or a manifest
   error of law or fact, the district court did not abuse its discretion in denying
   the motion. 13




           10
                McCardell v. U.S. Dep’t of Hous. & Urb. Dev., 794 F.3d 510, 516 (5th Cir. 2015).
           11
                Little, 37 F.3d at 1075.
           12
                Castro v. United States, 540 U.S. 375, 381–82 (2003) (“Federal courts sometimes
   will ignore the legal label that a pro se litigant attaches to a motion and recharacterize the
   motion in order to place it within a different legal category . . . They may do so in order
   to . . . create a better correspondence between the substance of a pro se motion’s claim and
   its underlying legal basis.”).
           13
                Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 (5th Cir. 2012)




                                                  4
Case: 21-60640      Document: 00516264225          Page: 5   Date Filed: 04/01/2022




                                    No. 21-60640


                                        IV.
          For the foregoing reasons, we AFFIRM, urging Davis to heed the
   words of caution of the district court: if a court finds that Davis “engaged in
   vexatious litigation or acted in bad faith,” it “may issue monetary sanctions
   against her and issue an injunction barring her from filing any new lawsuit”
   without prior approval from the court.




                                          5